Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a heat sink comprising a metal material abutting the bulkhead and extending along the longitudinal axis below the bulkhead, the heat sink and bulkhead forming a cavity therebetween; a skirt attached to the bulkhead and extending along the longitudinal axis below the heat sink, the skirt surrounding an outer surface of the heat sink in a direction perpendicular to the longitudinal axis, and having one or more inlet openings and one or more outlet openings located below the heat sink; a TRIAC physically attached in conductive thermal communication to an inner surface of the heat sink in the cavity; and a heating element surrounded by the skirt as set forth in claim 1.
Young et al. (2019/0124722 A1) teaches a heat sink 244, bulkhead 106, skirt 106, cavities (see Fig. 16), and TRIAC 170.  However, Young et al. fails to teach the configuration as set forth in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724